Citation Nr: 0810877	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of in-service exposure to 
herbicides/agent orange. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for diabetes mellitus, 
type II and a claim for service connection for hypertension.  
The Board notes that these issues were again denied in RO 
decisions from September 2005, December 2005, and April 2006. 

The Board notes that the RO readjudicated the veteran's 
claims for entitlement to service connection for diabetes 
mellitus, type II and hypertension as applications to reopen 
previously denied claims for entitlement to service 
connection in the September 2005 rating decision.  In 
addition, the RO appeared to construe a statement that the 
veteran submitted in October 2005 as an application to reopen 
the veteran's previously denied claims for service connection 
for diabetes mellitus, type II and hypertension.  As this 
statement was submitted within one year of the RO's August 
2005 and September 2005 denials of these claims, these 
decisions never became final.  As such, the Board will 
adjudicate these issues as claims for entitlement to service 
connection, as opposed to applications to reopen previously 
denied claims for service connection. 

In November 2007, a video hearing was held before the 
undersigned Acting Veterans Law Judge at the Boise, Idaho RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving any doubt in favor of the veteran, the evidence 
or record establishes that the veteran did go ashore into the 
Republic of Vietnam during the Vietnam era; thus, exposure to 
herbicides while serving on the USS Markab in November 1967 
is presumed.  

2.  The competent medical evidence of record establishes that 
the veteran has a current diagnosis of diabetes mellitus, 
type II.


CONCLUSION OF LAW

Diabetes mellitus, type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the veteran's claim for service connection for 
diabetes mellitus, type II, the benefit sought on appeal has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service...."Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to agent orange.  See 
veteran's statement, October 2005.  Specifically, the veteran 
alleges that he served on the USS Markab when it was anchored 
in the roadstead in the Vung Tau harbor in Vietnam from 
November 5, 1967 to November 21, 1967.  See VA Form 9 Appeal, 
November 2006.  The veteran claims, that during this time 
period, he stepped foot onto Vietnam while on liberty call.  
See hearing transcript, November 2007. 

In regards to the veteran's claimed in-service exposure to 
agent orange, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides; VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by the decision in Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will resume.

It is clear from the evidence of the record that the veteran 
served on a ship that was anchored in Vung Tau Harbor, 
Vietnam during November 1967.  See Defense Personnel Records 
Image Retrieval System, Center for Unit Records Research 
(CURR) Request, July 2007.  In regards to the veteran's 
allegations that he actually stepped foot onto Vietnam during 
this time period, the veteran has submitted several 
statements and testimony reflecting that he was present in 
Vietnam for a limited period.  In addition, the claims folder 
contains an October 2005 statement from a fellow service 
member stating that he served with the veteran in 1967 aboard 
the USS Markab and a January 2006 statement from the same 
fellow service member stating that he went ashore with the 
veteran in Vung Tau, Vietnam.    

The Board acknowledges the possible applicability of the Haas 
stay in regards to the issue on appeal.  However, in light of 
the facts that the veteran served on a ship that has been 
verified as anchoring in Vietnam, he was a recipient of the 
Vietnam Service Medal, his verifiable statements and 
testimony that are consistent with the information revealed 
through the July 2007 CURR request, and the lay evidence from 
a fellow service member verifying his reports of going ashore 
in Vietnam, the Board will resolve all reasonable doubt in 
favor of the veteran and concede that the veteran did go 
ashore in Vietnam.  In essence, under the record as it 
currently exists, the Board finds no basis to doubt the 
veteran's credibility in this regard.  Thus, in-service 
exposure to herbicides is presumed, and this case need not be 
stayed pursuant to Haas.

As mentioned above,"[s]ervice in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  
Despite the fact that the veteran only alleges to be present 
in Vietnam for a matter of hours, the Board notes that the 
duration of his time in Vietnam is irrelevant under the 
applicable regulations, and the veteran's allegations are 
credible in light of the supporting evidence; therefore, in-
service herbicide exposure is acknowledged.

A review of the claims folder reflects that the veteran has a 
current diagnosis of diabetes mellitus, type II.  The claims 
folder contains both private and VA Medical Center (VAMC) 
treatment records reflecting treatment of diabetes mellitus, 
type II.  In a May 2005 VA examination report, an examiner 
diagnosed the veteran with diabetes mellitus, type II, and 
acknowledged the veteran's reports that he has been treated 
for diabetes mellitus, type II since approximately 1993 or 
1994.  

Therefore, as in-service exposure to herbicides has been 
conceded, and the veteran clearly has a current a diagnosis 
of diabetes mellitus, type II, the Board concludes that the 
veteran is entitled to a grant of service connection for his 
diabetes mellitus, type II on a presumptive basis.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides/agent 
orange is granted. 


REMAND

The veteran alleges that he currently has hypertension as the 
result of his active duty service, to include as secondary to 
diabetes mellitus, type II.  See veteran's statement, October 
2005.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  
Specifically, this issue must be remanded in order to 
schedule the veteran for a VA examination to clarify if his 
hypertension is related to his now service-connected diabetes 
mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

In addition, as it is necessary to remand the case for the 
above reason, the RO/AMC should also take this opportunity to 
locate any and all recent VA or private treatment records 
that have not previously been associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, to include the dates and 
location of all VA and private treatment 
for hypertension.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
Associate any records received, 
including negative responses, with the 
claims file.

2.	Thereafter, schedule the veteran for a 
VA examination.  The claims file should 
be provided to the physician for 
review, and the examiner should note 
that it has been reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran has a current diagnosis of 
hypertension.  If so, an opinion should 
be provided as to whether it is at least 
as likely as not that the veteran's 
current hypertension is related to a 
disease or injury in service OR was 
caused or aggravated by a separate 
service-connected disability, 
specifically to include the veteran's 
service-connected diabetes mellitus, type 
II. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the August 2006 
statement of the case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


